Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 14, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations, 
“the first class II game state having a first pattern set associated with a single game feature defined by the game play request; and then 
process play requests for the first class II game state;
if the single game feature is not resolved, issue an additional card as a prize for the first class II game state to determine prizes for a second class II game state, 
the prizes for the second class II game state are derived from occurrence of secondary patterns on the additional card, and 
the second class II game state having a second pattern set associated with the single game feature, and then 
process play requests for the second class II game state”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715